
	
		II
		Calendar No. 10
		110th CONGRESS
		1st Session
		S. 349
		[Report No. 110–1]
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2007
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  additional tax incentives to employers and employees of small businesses, and
		  for other purposes.
	
	
		1.Short title; amendment of
			 Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Small Business and Work Opportunity Act of 2007
			 .
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of Code; table of
				contents.
					TITLE I—Small business tax relief provisions
					Subtitle A—General provisions
					Sec. 101. Extension of increased expensing for small
				businesses.
					Sec. 102. Extension and modification of 15-year straight-line
				cost recovery for qualified leasehold improvements and qualified restaurant
				improvements; 15-year straight-line cost recovery for certain improvements to
				retail space.
					Sec. 103. Clarification of cash accounting rules for small
				business.
					Sec. 104. Extension and modification of combined work
				opportunity tax credit and welfare-to-work credit.
					Sec. 105. Certified professional employer
				organizations.
					Subtitle B—Subchapter S provisions
					Sec. 111. Capital gain of S corporation not treated as passive
				investment income.
					Sec. 112. Treatment of bank director shares.
					Sec. 113. Special rule for bank required to change from the
				reserve method of accounting on becoming S corporation.
					Sec. 114. Treatment of the sale of interest in a qualified
				subchapter S subsidiary.
					Sec. 115. Elimination of all earnings and profits attributable
				to pre-1983 years for certain corporations.
					Sec. 116. Expansion of qualifying beneficiaries of an electing
				small business trust.
					TITLE II—Revenue provisions
					Sec. 201. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 202. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Sec. 203. Denial of deduction for punitive damages.
					Sec. 204. Denial of deduction for certain fines, penalties, and
				other amounts.
					Sec. 205. Revision of tax rules on expatriation of
				individuals.
					Sec. 206. Limitation on annual amounts
				which may be deferred under nonqualified deferred compensation
				arrangements.
					Sec. 207. Increase in criminal monetary penalty limitation for
				the underpayment or overpayment of tax due to fraud.
					Sec. 208. Doubling of certain penalties, fines, and interest on
				underpayments related to certain offshore financial arrangements.
					Sec. 209. Increase in penalty for bad checks and money
				orders.
					Sec. 210. Treatment of contingent payment convertible debt
				instruments.
					Sec. 211. Extension of IRS user fees.
					Sec. 212. Modification of collection due process procedures for
				employment tax liabilities.
					Sec. 213. Modifications to whistleblower reforms.
					Sec. 214. Modifications of definition of employees covered by
				denial of deduction for excessive employee remuneration.
				
			ISmall business
			 tax relief provisions
			AGeneral
			 provisions
				101.Extension of
			 increased expensing for small businessesSection 179 (relating to election to expense
			 certain depreciable business assets) is amended by striking 2010
			 each place it appears and inserting 2011.
				102.Extension and
			 modification of 15-year straight-line cost recovery for qualified leasehold
			 improvements and qualified restaurant improvements; 15-year straight-line cost
			 recovery for certain improvements to retail space
					(a)Extension of
			 leasehold and restaurant improvements
						(1)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting April 1, 2008.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2007.
						(b)Modification of
			 treatment of qualified restaurant property as 15-year property for purposes of
			 depreciation deduction
						(1)Treatment to
			 include new constructionParagraph (7) of section 168(e)
			 (relating to classification of property) is amended to read as follows:
							
								(7)Qualified
				restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building (or its
				structural components) or an improvement to such building if more than 50
				percent of such building's square footage is devoted to preparation of, and
				seating for on-premises consumption of, prepared
				meals.
								.
						(2)Effective
			 DateThe amendment made by this subsection shall apply to any
			 property placed in service after the date of the enactment of this Act, the
			 original use of which begins with the taxpayer after such date.
						(c)Recovery period
			 for depreciation of certain improvements to retail space
						(1)15-year recovery
			 periodSection 168(e)(3)(E) (relating to 15-year property) is
			 amended by striking and at the end of clause (vii), by striking
			 the period at the end of clause (viii) and inserting , and, and
			 by adding at the end the following new clause:
							
								(ix)any qualified
				retail improvement property placed in service before April 1,
				2008.
								.
						(2)Qualified retail
			 improvement propertySection 168(e) is amended by adding at the
			 end the following new paragraph:
							
								(8)Qualified retail
				improvement property
									(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
										(i)such portion is
				open to the general public and is used in the retail trade or business of
				selling tangible personal property to the general public, and
										(ii)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
										(B)Improvements
				made by ownerIn the case of an improvement made by the owner of
				such improvement, such improvement shall be qualified retail improvement
				property (if at all) only so long as such improvement is held by such owner.
				Rules similar to the rules under paragraph (6)(B) shall apply for purposes of
				the preceding sentence.
									(C)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
										(i)the enlargement of
				the building,
										(ii)any elevator or
				escalator,
										(iii)any structural
				component benefitting a common area, or
										(iv)the internal
				structural framework of the
				building.
										.
						(3)Requirement to
			 use straight line methodSection 168(b)(3) is amended by adding
			 at the end the following new subparagraph:
							
								(I)Qualified retail
				improvement property described in subsection
				(e)(8).
								.
						(4)Alternative
			 systemThe table contained in section 168(g)(3)(B) is amended by
			 inserting after the item relating to subparagraph (E)(viii) the following new
			 item:
							
								
									
										
											(E)(ix)39
											
										
									
								.
						(5)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						103.Clarification of
			 cash accounting rules for small business
					(a)Cash accounting
			 permitted
						(1)In
			 generalSection 446 (relating
			 to general rule for methods of accounting) is amended by adding at the end the
			 following new subsection:
							
								(g)Certain small
				business taxpayers permitted To use cash accounting method without
				limitation
									(1)In
				generalAn eligible taxpayer
				shall not be required to use an accrual method of accounting for any taxable
				year.
									(2)Eligible
				taxpayerFor purposes of this
				subsection, a taxpayer is an eligible taxpayer with respect to any taxable year
				if—
										(A)for each of the prior taxable years ending
				on or after the date of the enactment of this subsection, the taxpayer (or any
				predecessor) met the gross receipts test in effect under section 448(c) for
				such taxable year, and
										(B)the taxpayer is not subject to section 447
				or
				448.
										.
						(2)Expansion of
			 gross receipts test
							(A)In
			 generalParagraph (3) of
			 section 448(b) (relating to entities with gross receipts of not more than
			 $5,000,000) is amended to read as follows:
								
									(3)Entities
				meeting gross receipts testParagraphs (1) and (2) of subsection (a)
				shall not apply to any corporation or partnership for any taxable year if, for
				each of the prior taxable years ending on or after the date of the enactment of
				the Small Business and Work Opportunity Act
				of 2007, the entity (or any predecessor) met the gross receipts
				test in effect under subsection (c) for such prior taxable
				year.
									.
							(B)Conforming
			 amendmentsSection 448(c) of
			 such Code is amended—
								(i)by striking
			 $5,000,000 in the heading thereof,
								(ii)by striking $5,000,000 each
			 place it appears in paragraph (1) and inserting $10,000,000,
			 and
								(iii)by adding at the end the following new
			 paragraph:
									
										(4)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, the dollar amount
				contained in paragraph (1) shall be increased by an amount equal to—
											(A)such dollar amount, multiplied by
											(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof.
											If any amount as adjusted under this
				subparagraph is not a multiple of $100,000, such amount shall be rounded to the
				nearest multiple of
				$100,000..
								(b)Clarification
			 of inventory rules for small business
						(1)In
			 generalSection 471 (relating
			 to general rule for inventories) is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
							
								(c)Small business
				taxpayers not required To use inventories
									(1)In
				generalA qualified taxpayer
				shall not be required to use inventories under this section for a taxable
				year.
									(2)Treatment of
				taxpayers not using inventoriesIf a qualified taxpayer does not use
				inventories with respect to any property for any taxable year beginning after
				the date of the enactment of this subsection, such property shall be treated as
				a material or supply which is not incidental.
									(3)Qualified
				taxpayerFor purposes of this
				subsection, the term qualified taxpayer means—
										(A)any eligible taxpayer (as defined in
				section 446(g)(2)), and
										(B)any taxpayer described in section
				448(b)(3).
										.
						(2)Conforming
			 amendments
							(A)Subpart D of part II of subchapter E of
			 chapter 1 is amended by striking section 474.
							(B)The table of sections for subpart D of part
			 II of subchapter E of chapter 1 is amended by striking the item relating to
			 section 474.
							(c)Effective date
			 and special rules
						(1)In
			 generalThe amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
						(2)Change in
			 method of accountingIn the
			 case of any taxpayer changing the taxpayer's method of accounting for any
			 taxable year under the amendments made by this section—
							(A)such change shall be treated as initiated
			 by the taxpayer;
							(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury; and
							(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
							104.Extension and
			 modification of combined work opportunity tax credit and welfare-to-work
			 credit
					(a)ExtensionSection
			 51(c)(4)(B) (relating to termination) is amended by striking
			 2007 and inserting 2012.
					(b)Increase in
			 maximum age for designated community residents
						(1)In
			 generalParagraph (5) of section 51(d) is amended to read as
			 follows:
							
								(5)Designated
				community residents
									(A)In
				generalThe term designated community resident means
				any individual who is certified by the designated local agency—
										(i)as having
				attained age 18 but not age 40 on the hiring date, and
										(ii)as having his
				principal place of abode within an empowerment zone, enterprise community, or
				renewal community.
										(B)Individual must
				continue to reside in zone or communityIn the case of a
				designated community resident, the term qualified wages shall not
				include wages paid or incurred for services performed while the individual’s
				principal place of abode is outside an empowerment zone, enterprise community,
				or renewal
				community.
									.
						(2)Conforming
			 amendmentSubparagraph (D) of section 51(d)(1) is amended to read
			 as follows:
							
								(D)a designated
				community
				resident,
								.
						(c)Clarification
			 of treatment of individuals under individual work
			 plansSubparagraph (B) of section 51(d)(6) (relating to
			 vocational rehabilitation referral) is amended by striking or at
			 the end of clause (i), by striking the period at the end of clause (ii) and
			 inserting , or, and by adding at the end the following new
			 clause:
						
							(iii)an individual
				work plan developed and implemented by an employment network pursuant to
				subsection (g) of section 1148 of the Social
				Security Act with respect to which the requirements of such
				subsection are
				met.
							.
					(d)Treatment of
			 disabled veterans under the work opportunity tax credit
						(1)Disabled
			 veterans treated as members of targeted group
							(A)In
			 generalSubparagraph (A) of section 51(d)(3) (relating to
			 qualified veteran) is amended by striking agency as being a member of a
			 family and all that follows and
			 inserting
								
									agency as—(i)being a member of
				a family receiving assistance under a food stamp program under the Food Stamp
				Act of 1977 for at least a 3-month period ending during the 12-month period
				ending on the hiring date, or
									(ii)entitled to
				compensation for a service-connected disability incurred after September 10,
				2001.
									.
							(B)DefinitionsParagraph
			 (3) of section 51(d) is amended by adding at the end the following new
			 subparagraph:
								
									(C)Other
				definitionsFor purposes of subparagraph (A), the terms
				compensation and service-connected have the meanings
				given such terms under section 101 of title 38, United States
				Code.
									.
							(2)Increase in
			 amount of wages taken into account for disabled
			 veteransParagraph (3) of section 51(b) is amended—
							(A)by inserting
			 ($12,000 per year in the case of any individual who is a qualified
			 veteran by reason of subsection (d)(3)(A)(ii)) before the period at the
			 end, and
							(B)by striking
			 Only first
			  $6,000 of in the
			 heading and inserting Limitation on.
							(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act, in taxable years ending after such date.
					105.Certified
			 professional employer organizations
					(a)Employment
			 taxesChapter 25 (relating to
			 general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
						
							3511.Certified
				professional employer organizations
								(a)General
				rulesFor purposes of the
				taxes, and other obligations, imposed by this subtitle—
									(1)a certified professional employer
				organization shall be treated as the employer (and no other person shall be
				treated as the employer) of any work site employee performing services for any
				customer of such organization, but only with respect to remuneration remitted
				by such organization to such work site employee, and
									(2)exclusions, definitions, and other rules
				which are based on the type of employer and which would (but for paragraph (1))
				apply shall apply with respect to such taxes imposed on such
				remuneration.
									(b)Successor
				employer statusFor purposes
				of sections 3121(a)(1), 3231(e)(2)(C), and 3306(b)(1)—
									(1)a certified professional employer
				organization entering into a service contract with a customer with respect to a
				work site employee shall be treated as a successor employer and the customer
				shall be treated as a predecessor employer during the term of such service
				contract, and
									(2)a customer whose service contract with a
				certified professional employer organization is terminated with respect to a
				work site employee shall be treated as a successor employer and the certified
				professional employer organization shall be treated as a predecessor
				employer.
									(c)Liability of
				certified professional employer organizationSolely for purposes of its liability for
				the taxes, and other obligations, imposed by this subtitle—
									(1)a certified professional employer
				organization shall be treated as the employer of any individual (other than a
				work site employee or a person described in subsection (f)) who is performing
				services covered by a contract meeting the requirements of section 7705(e)(2),
				but only with respect to remuneration remitted by such organization to such
				individual, and
									(2)exclusions, definitions, and other rules
				which are based on the type of employer and which would (but for paragraph (1))
				apply shall apply with respect to such taxes imposed on such
				remuneration.
									(d)Treatment of
				credits
									(1)In
				generalFor purposes of any
				credit specified in paragraph (2)—
										(A)such credit with respect to a work site
				employee performing services for the customer applies to the customer, not the
				certified professional employer organization,
										(B)the customer, and not the certified
				professional employer organization, shall take into account wages and
				employment taxes—
											(i)paid by the certified professional employer
				organization with respect to the work site employee, and
											(ii)for which the
				certified professional employer organization receives payment from the
				customer, and
											(C)the certified professional employer
				organization shall furnish the customer with any information necessary for the
				customer to claim such credit.
										(2)Credits
				specifiedA credit is
				specified in this paragraph if such credit is allowed under—
										(A)section 41 (credit for increasing research
				activity),
										(B)section 45A
				(Indian employment credit),
										(C)section 45B
				(credit for portion of employer social security taxes paid with respect to
				employee cash tips),
										(D)section 45C
				(clinical testing expenses for certain drugs for rare diseases or
				conditions),
										(E)section 51 (work
				opportunity credit),
										(F)section 51A
				(temporary incentives for employing long-term family assistance
				recipients),
										(G)section 1396
				(empowerment zone employment credit),
										(H)1400(d) (DC Zone
				employment credit),
										(I)Section 1400H
				(renewal community employment credit), and
										(J)any other section
				as provided by the Secretary.
										(e)Special rule for
				related partyThis section
				shall not apply in the case of a customer which bears a relationship to a
				certified professional employer organization described in section 267(b) or
				707(b). For purposes of the preceding sentence, such sections shall be applied
				by substituting 10 percent for 50 percent.
								(f)Special rule for
				certain individualsFor
				purposes of the taxes imposed under this subtitle, an individual with net
				earnings from self-employment derived from the customer’s trade or business is
				not a work site employee with respect to remuneration paid by a certified
				professional employer organization.
								(g)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				section.
								.
					(b)Certified
			 professional employer organization definedChapter 79 (relating to definitions) is
			 amended by adding at the end the following new section:
						
							7705.Certified
				professional employer organizations defined
								(a)In
				generalFor purposes of this
				title, the term certified professional employer organization means
				a person who has been certified by the Secretary for purposes of section 3511
				as meeting the requirements of subsection (b).
								(b)General
				requirementsA person meets
				the requirements of this subsection if such person—
									(1)demonstrates that such person (and any
				owner, officer, and such other persons as may be specified in regulations)
				meets such requirements as the Secretary shall establish with respect to tax
				status, background, experience, business location, and annual financial
				audits,
									(2)computes its taxable income using an
				accrual method of accounting unless the Secretary approves another
				method,
									(3)agrees that it will satisfy the bond and
				independent financial review requirements of subsection (c) on an ongoing
				basis,
									(4)agrees that it will satisfy such reporting
				obligations as may be imposed by the Secretary,
									(5)agrees to verify on such periodic basis as
				the Secretary may prescribe that it continues to meet the requirements of this
				subsection, and
									(6)agrees to notify the Secretary in writing
				within such time as the Secretary may prescribe of any change that materially
				affects whether it continues to meet the requirements of this
				subsection.
									(c)Bond and
				independent financial review requirements
									(1)In
				generalAn organization meets
				the requirements of this paragraph if such organization—
										(A)meets the bond requirements of paragraph
				(2), and
										(B)meets the independent financial review
				requirements of paragraph (3).
										(2)Bond
										(A)In
				generalA certified
				professional employer organization meets the requirements of this paragraph if
				the organization has posted a bond for the payment of taxes under subtitle C
				(in a form acceptable to the Secretary) in an amount at least equal to the
				amount specified in subparagraph (B).
										(B)Amount of
				bondFor the period April 1
				of any calendar year through March 31 of the following calendar year, the
				amount of the bond required is equal to the greater of—
											(i)5 percent of the organization’s liability
				under section 3511 for taxes imposed by subtitle C during the preceding
				calendar year (but not to exceed $1,000,000), or
											(ii)$50,000.
											(3)Independent
				financial review requirementsA certified professional employer
				organization meets the requirements of this paragraph if such
				organization—
										(A)has, as of the most recent review date,
				caused to be prepared and provided to the Secretary (in such manner as the
				Secretary may prescribe) an opinion of an independent certified public
				accountant that the certified professional employer organization’s financial
				statements are presented fairly in accordance with generally accepted
				accounting principles, and
										(B)provides, not later than the last day of
				the second month beginning after the end of each calendar quarter, to the
				Secretary from an independent certified public accountant an assertion
				regarding Federal employment tax payments and an examination level attestation
				on such assertion.
										Such assertion shall state that the
				organization has withheld and made deposits of all taxes imposed by chapters
				21, 22, and 24 of the Internal Revenue Code in accordance with regulations
				imposed by the Secretary for such calendar quarter and such examination level
				attestation shall state that such assertion is fairly stated, in all material
				respects.(4)Controlled group
				rulesFor purposes of the
				requirements of paragraphs (2) and (3), all professional employer organizations
				that are members of a controlled group within the meaning of sections 414(b)
				and (c) shall be treated as a single organization.
									(5)Failure to file
				assertion and attestationIf
				the certified professional employer organization fails to file the assertion
				and attestation required by paragraph (3) with respect to any calendar quarter,
				then the requirements of paragraph (3) with respect to such failure shall be
				treated as not satisfied for the period beginning on the due date for such
				attestation.
									(6)Review
				dateFor purposes of
				paragraph (3)(A), the review date shall be 6 months after the completion of the
				organization’s fiscal year.
									(d)Suspension and
				revocation authorityThe
				Secretary may suspend or revoke a certification of any person under subsection
				(b) for purposes of section 3511 if the Secretary determines that such person
				is not satisfying the representations or requirements of subsections (b) or
				(c), or fails to satisfy applicable accounting, reporting, payment, or deposit
				requirements.
								(e)Work site
				employeeFor purposes of this
				title—
									(1)In
				generalThe term work
				site employee means, with respect to a certified professional employer
				organization, an individual who—
										(A)performs services for a customer pursuant
				to a contract which is between such customer and the certified professional
				employer organization and which meets the requirements of paragraph (2),
				and
										(B)performs services at a work site meeting
				the requirements of paragraph (3).
										(2)Service contract
				requirementsA contract meets
				the requirements of this paragraph with respect to an individual performing
				services for a customer if such contract is in writing and provides that the
				certified professional employer organization shall—
										(A)assume responsibility for payment of wages
				to such individual, without regard to the receipt or adequacy of payment from
				the customer for such services,
										(B)assume responsibility for reporting,
				withholding, and paying any applicable taxes under subtitle C, with respect to
				such individual’s wages, without regard to the receipt or adequacy of payment
				from the customer for such services,
										(C)assume responsibility for any employee
				benefits which the service contract may require the organization to provide,
				without regard to the receipt or adequacy of payment from the customer for such
				services,
										(D)assume responsibility for hiring, firing,
				and recruiting workers in addition to the customer’s responsibility for hiring,
				firing and recruiting workers,
										(E)maintain employee records relating to such
				individual, and
										(F)agree to be treated as a certified
				professional employer organization for purposes of section 3511 with respect to
				such individual.
										(3)Work site
				coverage requirementThe
				requirements of this paragraph are met with respect to an individual if at
				least 85 percent of the individuals performing services for the customer at the
				work site where such individual performs services are subject to 1 or more
				contracts with the certified professional employer organization which meet the
				requirements of paragraph (2) (but not taking into account those individuals
				who are excluded employees within the meaning of section 414(q)(5)).
									(f)Determination of
				employment statusExcept to
				the extent necessary for purposes of section 3511, nothing in this section
				shall be construed to affect the determination of who is an employee or
				employer for purposes of this title.
								(g)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				section.
								.
					(c)Conforming
			 amendments
						(1)Section 3302 is amended by adding at the
			 end the following new subsection:
							
								(h)Treatment of
				certified professional employer organizationsIf a certified professional employer
				organization (as defined in section 7705), or a customer of such organization,
				makes a contribution to the State’s unemployment fund with respect to a work
				site employee, such organization shall be eligible for the credits available
				under this section with respect to such
				contribution.
								.
						(2)Section 3303(a) is amended—
							(A)by striking the period at the end of
			 paragraph (3) and inserting ; and and by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)if the taxpayer is a certified professional
				employer organization (as defined in section 7705) that is treated as the
				employer under section 3511, such certified professional employer organization
				is permitted to collect and remit, in accordance with paragraphs (1), (2), and
				(3), contributions during the taxable year to the State unemployment fund with
				respect to a work site employee.
									,
				and
							(B)in the last sentence—
								(i)by striking paragraphs (1), (2), and
			 (3) and inserting paragraphs (1), (2), (3), and (4),
			 and
								(ii)by striking paragraph (1), (2), or
			 (3) and inserting paragraph (1), (2), (3), or
			 (4).
								(3)Section 6053(c) (relating to reporting of
			 tips) is amended by adding at the end the following new paragraph:
							
								(8)Certified
				professional employer organizationsFor purposes of any report required by this
				subsection, in the case of a certified professional employer organization that
				is treated under section 3511 as the employer of a work site employee, the
				customer with respect to whom a work site employee performs services shall be
				the employer for purposes of reporting under this section and the certified
				professional employer organization shall furnish to the customer any
				information necessary to complete such reporting no later than such time as the
				Secretary shall
				prescribe.
								.
						(d)Clerical
			 amendments
						(1)The table of sections for chapter 25 is
			 amended by adding at the end the following new item:
							
								
									Sec. 3511. Certified
				professional employer
				organizations.
								
								.
						(2)The table of sections for chapter 79 is
			 amended by inserting after the item relating to section 7704 the following new
			 item:
							
								
									Sec. 7705. Certified
				professional employer organizations
				defined.
								
								.
						(e)Reporting
			 requirements and obligationsThe Secretary of the Treasury shall develop
			 such reporting and recordkeeping rules, regulations, and procedures as the
			 Secretary determines necessary or appropriate to ensure compliance with the
			 amendments made by this section with respect to entities applying for
			 certification as certified professional employer organizations or entities that
			 have been so certified. Such rules shall be designed in a manner which
			 streamlines, to the extent possible, the application of requirements of such
			 amendments, the exchange of information between a certified professional
			 employer organization and its customers, and the reporting and recordkeeping
			 obligations of the certified professional employer organization.
					(f)User
			 feesSubsection (b) of
			 section 7528 (relating to Internal Revenue Service user fees) is amended by
			 adding at the end the following new paragraph:
						
							(4)Certified
				professional employer organizationsThe fee charged under the program in
				connection with the certification by the Secretary of a professional employer
				organization under section 7705 shall not exceed
				$500.
							.
					(g)Effective
			 dates
						(1)In
			 generalThe amendments made
			 by this section shall apply with respect to wages for services performed on or
			 after January 1 of the first calendar year beginning more than 12 months after
			 the date of the enactment of this Act.
						(2)Certification
			 programThe Secretary of the
			 Treasury shall establish the certification program described in section 7705(b)
			 of the Internal Revenue Code of 1986, as added by subsection (b), not later
			 than 6 months before the effective date determined under paragraph (1).
						(h)No
			 inferenceNothing contained
			 in this section or the amendments made by this section shall be construed to
			 create any inference with respect to the determination of who is an employee or
			 employer—
						(1)for Federal tax purposes (other than the
			 purposes set forth in the amendments made by this section), or
						(2)for purposes of any other provision of
			 law.
						BSubchapter S
			 provisions
				111.Capital gain
			 of S corporation not treated as passive investment income
					(a)In
			 generalSection 1362(d)(3) is amended by striking subparagraphs
			 (B), (C), (D), (E), and (F) and inserting the following new
			 subparagraph:
						
							(B)Passive
				investment income defined
								(i)In
				generalExcept as otherwise provided in this subparagraph, the
				term passive investment income means gross receipts derived from
				royalties, rents, dividends, interest, and annuities.
								(ii)Exception for
				interest on notes from sales of inventoryThe term passive
				investment income shall not include interest on any obligation acquired
				in the ordinary course of the corporation’s trade or business from its sale of
				property described in section 1221(a)(1).
								(iii)Treatment of
				certain lending or finance companiesIf the S corporation meets
				the requirements of section 542(c)(6) for the taxable year, the term
				passive investment income shall not include gross receipts for the
				taxable year which are derived directly from the active and regular conduct of
				a lending or finance business (as defined in section 542(d)(1)).
								(iv)Treatment of
				certain dividendsIf an S corporation holds stock in a C
				corporation meeting the requirements of section 1504(a)(2), the term
				passive investment income shall not include dividends from such C
				corporation to the extent such dividends are attributable to the earnings and
				profits of such C corporation derived from the active conduct of a trade or
				business.
								(v)Exception for
				banks, etcIn the case of a bank (as defined in section 581) or a
				depository institution holding company (as defined in section 3(w)(1) of the
				Federal Deposit Insurance Act (12
				U.S.C. 1813(w)(1)), the term passive investment income shall not
				include—
									(I)interest income
				earned by such bank or company, or
									(II)dividends on
				assets required to be held by such bank or company, including stock in the
				Federal Reserve Bank, the Federal Home Loan Bank, or the Federal Agricultural
				Mortgage Bank or participation certificates issued by a Federal Intermediate
				Credit
				Bank.
									.
					(b)Conforming
			 AmendmentClause (i) of section 1042(c)(4)(A) is amended by
			 striking section 1362(d)(3)(C) and inserting section
			 1362(d)(3)(B).
					(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					112.Treatment of
			 bank director shares
					(a)In
			 GeneralSection 1361 (defining S corporation) is amended by
			 adding at the end the following new subsection:
						
							(f)Restricted Bank
				Director Stock
								(1)In
				generalRestricted bank director stock shall not be taken into
				account as outstanding stock of the S corporation in applying this subchapter
				(other than section 1368(f)).
								(2)Restricted bank
				director stockFor purposes of this subsection, the term
				restricted bank director stock means stock in a bank (as defined
				in section 581) or a depository institution holding company (as defined in
				section 3(w)(1) of the Federal Deposit Insurance
				Act (12 U.S.C. 1813(w)(1)), if such stock—
									(A)is required to be
				held by an individual under applicable Federal or State law in order to permit
				such individual to serve as a director, and
									(B)is subject to an
				agreement with such bank or company (or a corporation which controls (within
				the meaning of section 368(c)) such bank or company) pursuant to which the
				holder is required to sell back such stock (at the same price as the individual
				acquired such stock) upon ceasing to hold the office of director.
									(3)Cross
				reference
									
										For treatment of certain distributions
				  with respect to restricted bank director stock, see section
				  1368(f).
									
								.
					(b)DistributionsSection
			 1368 (relating to distributions) is amended by adding at the end the following
			 new subsection:
						
							(f)Restricted Bank
				Director StockIf a director receives a distribution (not in part
				or full payment in exchange for stock) from an S corporation with respect to
				any restricted bank director stock (as defined in section 1361(f)), the amount
				of such distribution—
								(1)shall be
				includible in gross income of the director, and
								(2)shall be
				deductible by the corporation for the taxable year of such corporation in which
				or with which ends the taxable year in which such amount in included in the
				gross income of the
				director.
								.
					(c)Effective
			 Dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2006.
						(2)Special rule
			 for treatment as second class of stockIn the case of any taxable
			 year beginning after December 31, 1996, restricted bank director stock (as
			 defined in section 1361(f) of the Internal Revenue Code of 1986, as added by
			 this section) shall not be taken into account in determining whether an S
			 corporation has more than 1 class of stock.
						113.Special rule for
			 bank required to change from the reserve method of accounting on becoming S
			 corporation
					(a)In
			 generalSection 1361, as amended by this Act, is amended by
			 adding at the end the following new subsection:
						
							(g)Special rule
				for bank required To change from the reserve method of accounting on becoming S
				corporationIn the case of a bank which changes from the reserve
				method of accounting for bad debts described in section 585 or 593 for its
				first taxable year for which an election under section 1362(a) is in effect,
				the bank may elect to take into account any adjustments under section 481 by
				reason of such change for the taxable year immediately preceding such first
				taxable
				year.
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
					114.Treatment of
			 the sale of interest in a qualified subchapter
			 S subsidiary
					(a)In
			 generalSubparagraph (C) of section 1361(b)(3) (relating to
			 treatment of terminations of qualified subchapter S subsidiary status) is
			 amended—
						(1)by striking
			 For purposes of this title, and inserting the following:
							
								(i)In
				generalFor purposes of this
				title,
								,
				and
						(2)by inserting at
			 the end the following new clause:
							
								(ii)Termination by
				reason of sale of stockIf the failure to meet the requirements
				of subparagraph (B) is by reason of the sale of stock of a corporation which is
				a qualified subchapter S subsidiary, the sale of such stock shall be treated as
				if—
									(I)the sale were a
				sale of an undivided interest in the assets of such corporation (based on the
				percentage of the corporation's stock sold), and
									(II)the sale were
				followed by an acquisition by such corporation of all of its assets (and the
				assumption by such corporation of all of its liabilities) in a transaction to
				which section 351
				applies.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006 .
					115.Elimination of
			 all earnings and profits attributable to pre-1983 years for certain
			 corporationsIn the case of a
			 corporation which is—
					(1)described in
			 section 1311(a)(1) of the Small Business Job Protection Act of 1996, and
					(2)not described in
			 section 1311(a)(2) of such Act,
					the amount of
			 such corporation's accumulated earnings and profits (for the first taxable year
			 beginning after the date of the enactment of this Act) shall be reduced by an
			 amount equal to the portion (if any) of such accumulated earnings and profits
			 which were accumulated in any taxable year beginning before January 1, 1983,
			 for which such corporation was an electing small business corporation under
			 subchapter S of the Internal Revenue Code of 1986.116.Expansion of
			 qualifying beneficiaries of an electing small business trust
					(a)No look through
			 for eligibility purposesClause (v) of section 1361(c)(2)(B) is
			 amended by adding at the end the following new sentence: This clause
			 shall not apply for purposes of subsection (b)(1)(C)..
					(b)Effective
			 DateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
					IIRevenue
			 provisions
			201.Modification
			 of effective date of leasing provisions of the American Jobs Creation Act of
			 2004
				(a)Leases to
			 Foreign EntitiesSection 849(b) of the American Jobs Creation Act
			 of 2004 is amended by adding at the end the following new paragraph:
					
						(5)Leases to
				foreign entitiesIn the case of tax-exempt use property leased to
				a tax-exempt entity which is a foreign person or entity, the amendments made by
				this part shall apply to taxable years beginning after December 31, 2006, with
				respect to leases entered into on or before March 12,
				2004.
						.
				(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the enactment of the American Jobs Creation Act of 2004.
				202.Application of
			 rules treating inverted corporations as domestic corporations to certain
			 transactions occurring after March 20, 2002
				(a)In
			 generalSection 7874(b) (relating to inverted corporations
			 treated as domestic corporations) is amended to read as follows:
					
						(b)Inverted
				corporations treated as domestic corporations
							(1)In
				generalNotwithstanding section 7701(a)(4), a foreign corporation
				shall be treated for purposes of this title as a domestic corporation if such
				corporation would be a surrogate foreign corporation if subsection (a)(2) were
				applied by substituting 80 percent for 60
				percent.
							(2)Special rule
				for certain transactions occurring after March 20, 2002
								(A)In
				generalIf—
									(i)paragraph (1)
				does not apply to a foreign corporation, but
									(ii)paragraph (1)
				would apply to such corporation if, in addition to the substitution under
				paragraph (1), subsection (a)(2) were applied by substituting March 20,
				2002 for March 4, 2003 each place it appears,
									then
				paragraph (1) shall apply to such corporation but only with respect to taxable
				years of such corporation beginning after December 31, 2006.(B)Special
				rulesSubject to such rules as the Secretary may prescribe, in
				the case of a corporation to which paragraph (1) applies by reason of this
				paragraph—
									(i)the corporation
				shall be treated, as of the close of its last taxable year beginning before
				January 1, 2007, as having transferred all of its assets, liabilities, and
				earnings and profits to a domestic corporation in a transaction with respect to
				which no tax is imposed under this title,
									(ii)the bases of the
				assets transferred in the transaction to the domestic corporation shall be the
				same as the bases of the assets in the hands of the foreign corporation,
				subject to any adjustments under this title for built-in losses,
									(iii)the basis of
				the stock of any shareholder in the domestic corporation shall be the same as
				the basis of the stock of the shareholder in the foreign corporation for which
				it is treated as exchanged, and
									(iv)the transfer of
				any earnings and profits by reason of clause (i) shall be disregarded in
				determining any deemed dividend or foreign tax creditable to the domestic
				corporation with respect to such transfer.
									(C)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this paragraph, including regulations to prevent the avoidance of the
				purposes of this
				paragraph.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				203.Denial of
			 deduction for punitive damages
				(a)Disallowance of
			 Deduction
					(1)In
			 generalSection 162(g) (relating to treble damage payments under
			 the antitrust laws) is amended—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively,
						(B)by striking
			 If and inserting:
							
								(1)Treble
				damagesIf
								,
				and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)Punitive
				damagesNo deduction shall be allowed under this chapter for any
				amount paid or incurred for punitive damages in connection with any judgment
				in, or settlement of, any action. This paragraph shall not apply to punitive
				damages described in section
				104(c).
								.
						(2)Conforming
			 amendmentThe heading for section 162(g) is amended by inserting
			 Or Punitive
			 Damages after Laws.
					(b)Inclusion in
			 Income of Punitive Damages Paid by Insurer or Otherwise
					(1)In
			 generalPart II of subchapter B of chapter 1 (relating to items
			 specifically included in gross income) is amended by adding at the end the
			 following new section:
						
							91.Punitive
				damages compensated by insurance or otherwiseGross income shall include any amount paid
				to or on behalf of a taxpayer as insurance or otherwise by reason of the
				taxpayer’s liability (or agreement) to pay punitive
				damages.
							.
					(2)Reporting
			 requirementsSection 6041 (relating to information at source) is
			 amended by adding at the end the following new subsection:
						
							(h)Section To
				Apply to Punitive Damages CompensationThis section shall apply
				to payments by a person to or on behalf of another person as insurance or
				otherwise by reason of the other person’s liability (or agreement) to pay
				punitive
				damages.
							.
					(3)Conforming
			 amendmentThe table of sections for part II of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
						
							
								Sec. 91. Punitive damages compensated by
				insurance or
				otherwise.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to damages
			 paid or incurred on or after the date of the enactment of this Act.
				204.Denial of
			 deduction for certain fines, penalties, and other amounts
				(a)In
			 GeneralSubsection (f) of section 162 (relating to trade or
			 business expenses) is amended to read as follows:
					
						(f)Fines,
				Penalties, and Other Amounts
							(1)In
				generalExcept as provided in paragraph (2), no deduction
				otherwise allowable shall be allowed under this chapter for any amount paid or
				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,
				a government or entity described in paragraph (4) in relation to the violation
				of any law or the investigation or inquiry by such government or entity into
				the potential violation of any law.
							(2)Exception for
				amounts constituting restitution or paid to come into compliance with
				lawParagraph (1) shall not apply to any amount which—
								(A)the taxpayer
				establishes—
									(i)constitutes
				restitution (including remediation of property) for damage or harm caused by or
				which may be caused by the violation of any law or the potential violation of
				any law, or
									(ii)is paid to come
				into compliance with any law which was violated or involved in the
				investigation or inquiry, and
									(B)is identified as
				restitution or as an amount paid to come into compliance with the law, as the
				case may be, in the court order or settlement agreement.
								A taxpayer
				shall not meet the requirements of subparagraph (A) solely by reason an
				identification under subparagraph (B). This paragraph shall not apply to any
				amount paid or incurred as reimbursement to the government or entity for the
				costs of any investigation or litigation.(3)Exception for
				amounts paid or incurred as the result of certain court
				ordersParagraph (1) shall not apply to any amount paid or
				incurred by order of a court in a suit in which no government or entity
				described in paragraph (4) is a party.
							(4)Certain
				nongovernmental regulatory entitiesAn entity is described in
				this paragraph if it is—
								(A)a nongovernmental
				entity which exercises self-regulatory powers (including imposing sanctions) in
				connection with a qualified board or exchange (as defined in section
				1256(g)(7)), or
								(B)to the extent
				provided in regulations, a nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) as part of performing an
				essential governmental function.
								(5)Exception for
				taxes dueParagraph (1) shall not apply to any amount paid or
				incurred as taxes
				due.
							.
				(b)Reporting of
			 Deductible Amounts
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6050V the following new section:
						
							6050W.Information
				with respect to certain fines, penalties, and other amounts
								(a)Requirement of
				Reporting
									(1)In
				generalThe appropriate official of any government or entity
				which is described in section 162(f)(4) which is involved in a suit or
				agreement described in paragraph (2) shall make a return in such form as
				determined by the Secretary setting forth—
										(A)the amount
				required to be paid as a result of the suit or agreement to which paragraph (1)
				of section 162(f) applies,
										(B)any amount
				required to be paid as a result of the suit or agreement which constitutes
				restitution or remediation of property, and
										(C)any amount
				required to be paid as a result of the suit or agreement for the purpose of
				coming into compliance with any law which was violated or involved in the
				investigation or inquiry.
										(2)Suit or
				agreement described
										(A)In
				generalA suit or agreement is described in this paragraph
				if—
											(i)it is—
												(I)a suit with
				respect to a violation of any law over which the government or entity has
				authority and with respect to which there has been a court order, or
												(II)an agreement
				which is entered into with respect to a violation of any law over which the
				government or entity has authority, or with respect to an investigation or
				inquiry by the government or entity into the potential violation of any law
				over which such government or entity has authority, and
												(ii)the aggregate
				amount involved in all court orders and agreements with respect to the
				violation, investigation, or inquiry is $600 or more.
											(B)Adjustment of
				reporting thresholdThe Secretary may adjust the $600 amount in
				subparagraph (A)(ii) as necessary in order to ensure the efficient
				administration of the internal revenue laws.
										(3)Time of
				filingThe return required under this subsection shall be filed
				not later than—
										(A)30 days after the
				date on which a court order is issued with respect to the suit or the date the
				agreement is entered into, as the case may be, or
										(B)the date
				specified Secretary.
										(b)Statements To
				Be Furnished to Individuals Involved in the SettlementEvery
				person required to make a return under subsection (a) shall furnish to each
				person who is a party to the suit or agreement a written statement
				showing—
									(1)the name of the
				government or entity, and
									(2)the information
				supplied to the Secretary under subsection (a)(1).
									The
				written statement required under the preceding sentence shall be furnished to
				the person at the same time the government or entity provides the Secretary
				with the information required under subsection (a).(c)Appropriate
				Official DefinedFor purposes of this section, the term
				appropriate official means the officer or employee having control
				of the suit, investigation, or inquiry or the person appropriately designated
				for purposes of this
				section.
								.
					(2)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6050V the following new item:
						
							
								Sec. 6050W. Information with respect to
				certain fines, penalties, and other
				amounts.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.
				205.Revision of
			 tax rules on expatriation of individuals
				(a)In
			 GeneralSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
					
						877A.Tax
				responsibilities of expatriation
							(a)General
				RulesFor purposes of this subtitle—
								(1)Mark to
				marketExcept as provided in subsections (d) and (f), all
				property of a covered expatriate to whom this section applies shall be treated
				as sold on the day before the expatriation date for its fair market
				value.
								(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
									(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
									(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
									Proper
				adjustment shall be made in the amount of any gain or loss subsequently
				realized for gain or loss taken into account under the preceding
				sentence.(3)Exclusion for
				certain gain
									(A)In
				generalThe amount which, but for this paragraph, would be
				includible in the gross income of any individual by reason of this section
				shall be reduced (but not below zero) by $600,000. For purposes of this
				paragraph, allocable expatriation gain taken into account under subsection
				(f)(2) shall be treated in the same manner as an amount required to be
				includible in gross income.
									(B)Cost-of-living
				adjustment
										(i)In
				generalIn the case of an expatriation date occurring in any
				calendar year after 2007, the $600,000 amount under subparagraph (A) shall be
				increased by an amount equal to—
											(I)such dollar
				amount, multiplied by
											(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
											(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $1,000, such amount shall be rounded to the next lower multiple of
				$1,000.
										(4)Election to
				continue to be taxed as united states citizen
									(A)In
				generalIf a covered expatriate elects the application of this
				paragraph—
										(i)this section
				(other than this paragraph and subsection (i)) shall not apply to the
				expatriate, but
										(ii)in the case of
				property to which this section would apply but for such election, the
				expatriate shall be subject to tax under this title in the same manner as if
				the individual were a United States citizen.
										(B)RequirementsSubparagraph
				(A) shall not apply to an individual unless the individual—
										(i)provides security
				for payment of tax in such form and manner, and in such amount, as the
				Secretary may require,
										(ii)consents to the
				waiver of any right of the individual under any treaty of the United States
				which would preclude assessment or collection of any tax which may be imposed
				by reason of this paragraph, and
										(iii)complies with
				such other requirements as the Secretary may prescribe.
										(C)ElectionAn
				election under subparagraph (A) shall apply to all property to which this
				section would apply but for the election and, once made, shall be irrevocable.
				Such election shall also apply to property the basis of which is determined in
				whole or in part by reference to the property with respect to which the
				election was made.
									(b)Election To
				Defer Tax
								(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				payment of the additional tax attributable to such property shall be postponed
				until the due date of the return for the taxable year in which such property is
				disposed of (or, in the case of property disposed of in a transaction in which
				gain is not recognized in whole or in part, until such other date as the
				Secretary may prescribe).
								(2)Determination
				of tax with respect to propertyFor purposes of paragraph (1),
				the additional tax attributable to any property is an amount which bears the
				same ratio to the additional tax imposed by this chapter for the taxable year
				solely by reason of subsection (a) as the gain taken into account under
				subsection (a) with respect to such property bears to the total gain taken into
				account under subsection (a) with respect to all property to which subsection
				(a) applies.
								(3)Termination of
				postponementNo tax may be postponed under this subsection later
				than the due date for the return of tax imposed by this chapter for the taxable
				year which includes the date of death of the expatriate (or, if earlier, the
				time that the security provided with respect to the property fails to meet the
				requirements of paragraph (4), unless the taxpayer corrects such failure within
				the time specified by the Secretary).
								(4)Security
									(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided to the Secretary with
				respect to such property.
									(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
										(i)it is a bond in
				an amount equal to the deferred tax amount under paragraph (2) for the
				property, or
										(ii)the taxpayer
				otherwise establishes to the satisfaction of the Secretary that the security is
				adequate.
										(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer consents to the waiver of any right under any treaty of the United
				States which would preclude assessment or collection of any tax imposed by
				reason of this section.
								(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable. An election may be made under
				paragraph (1) with respect to an interest in a trust with respect to which gain
				is required to be recognized under subsection (f)(1).
								(7)InterestFor
				purposes of section 6601—
									(A)the last date for
				the payment of tax shall be determined without regard to the election under
				this subsection, and
									(B)section
				6621(a)(2) shall be applied by substituting 5 percentage points
				for 3 percentage points in subparagraph (B) thereof.
									(c)Covered
				ExpatriateFor purposes of this section—
								(1)In
				generalExcept as provided in paragraph (2), the term
				covered expatriate means an expatriate.
								(2)ExceptionsAn
				individual shall not be treated as a covered expatriate if—
									(A)the
				individual—
										(i)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
										(ii)has not been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) during
				the 5 taxable years ending with the taxable year during which the expatriation
				date occurs, or
										(B)(i)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 181/2, and
										(ii)the individual has been a resident
				of the United States (as so defined) for not more than 5 taxable years before
				the date of relinquishment.
										(d)Exempt
				Property; Special Rules for Pension Plans
								(1)Exempt
				propertyThis section shall not apply to the following:
									(A)United states
				real property interestsAny United States real property interest
				(as defined in section 897(c)(1)), other than stock of a United States real
				property holding corporation which does not, on the day before the expatriation
				date, meet the requirements of section 897(c)(2).
									(B)Specified
				propertyAny property or interest in property not described in
				subparagraph (A) which the Secretary specifies in regulations.
									(2)Special rules
				for certain retirement plans
									(A)In
				generalIf a covered expatriate holds on the day before the
				expatriation date any interest in a retirement plan to which this paragraph
				applies—
										(i)such interest
				shall not be treated as sold for purposes of subsection (a)(1), but
										(ii)an amount equal
				to the present value of the expatriate’s nonforfeitable accrued benefit shall
				be treated as having been received by such individual on such date as a
				distribution under the plan.
										(B)Treatment of
				subsequent distributionsIn the case of any distribution on or
				after the expatriation date to or on behalf of the covered expatriate from a
				plan from which the expatriate was treated as receiving a distribution under
				subparagraph (A), the amount otherwise includible in gross income by reason of
				the subsequent distribution shall be reduced by the excess of the amount
				includible in gross income under subparagraph (A) over any portion of such
				amount to which this subparagraph previously applied.
									(C)Treatment of
				subsequent distributions by planFor purposes of this title, a
				retirement plan to which this paragraph applies, and any person acting on the
				plan’s behalf, shall treat any subsequent distribution described in
				subparagraph (B) in the same manner as such distribution would be treated
				without regard to this paragraph.
									(D)Applicable
				plansThis paragraph shall apply to—
										(i)any qualified
				retirement plan (as defined in section 4974(c)),
										(ii)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A), and
										(iii)to the extent
				provided in regulations, any foreign pension plan or similar retirement
				arrangements or programs.
										(e)DefinitionsFor
				purposes of this section—
								(1)ExpatriateThe
				term expatriate means—
									(A)any United States
				citizen who relinquishes citizenship, and
									(B)any long-term
				resident of the United States who—
										(i)ceases to be a
				lawful permanent resident of the United States (within the meaning of section
				7701(b)(6)), or
										(ii)commences to be
				treated as a resident of a foreign country under the provisions of a tax treaty
				between the United States and the foreign country and who does not waive the
				benefits of such treaty applicable to residents of the foreign country.
										(2)Expatriation
				dateThe term expatriation date means—
									(A)the date an
				individual relinquishes United States citizenship, or
									(B)in the case of a
				long-term resident of the United States, the date of the event described in
				clause (i) or (ii) of paragraph (1)(B).
									(3)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing United
				States citizenship on the earliest of—
									(A)the date the
				individual renounces such individual’s United States nationality before a
				diplomatic or consular officer of the United States pursuant to paragraph (5)
				of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(5)),
									(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
									(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
									(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
									Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(4)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
								(f)Special Rules
				Applicable to Beneficiaries’ Interests in Trust
								(1)In
				generalExcept as provided in paragraph (2), if an individual is
				determined under paragraph (3) to hold an interest in a trust on the day before
				the expatriation date—
									(A)the individual
				shall not be treated as having sold such interest,
									(B)such interest
				shall be treated as a separate share in the trust, and
									(C)(i)such separate share
				shall be treated as a separate trust consisting of the assets allocable to such
				share,
										(ii)the separate trust shall be
				treated as having sold its assets on the day before the expatriation date for
				their fair market value and as having distributed all of its assets to the
				individual as of such time, and
										(iii)the individual shall be treated
				as having recontributed the assets to the separate trust.
										Subsection
				(a)(2) shall apply to any income, gain, or loss of the individual arising from
				a distribution described in subparagraph (C)(ii). In determining the amount of
				such distribution, proper adjustments shall be made for liabilities of the
				trust allocable to an individual’s share in the trust.(2)Special rules
				for interests in qualified trusts
									(A)In
				generalIf the trust interest described in paragraph (1) is an
				interest in a qualified trust—
										(i)paragraph (1) and
				subsection (a) shall not apply, and
										(ii)in addition to
				any other tax imposed by this title, there is hereby imposed on each
				distribution with respect to such interest a tax in the amount determined under
				subparagraph (B).
										(B)Amount of
				taxThe amount of tax under subparagraph (A)(ii) shall be equal
				to the lesser of—
										(i)the highest rate
				of tax imposed by section 1(e) for the taxable year which includes the day
				before the expatriation date, multiplied by the amount of the distribution,
				or
										(ii)the balance in
				the deferred tax account immediately before the distribution determined without
				regard to any increases under subparagraph (C)(ii) after the 30th day preceding
				the distribution.
										(C)Deferred tax
				accountFor purposes of subparagraph (B)(ii)—
										(i)Opening
				balanceThe opening balance in a deferred tax account with
				respect to any trust interest is an amount equal to the tax which would have
				been imposed on the allocable expatriation gain with respect to the trust
				interest if such gain had been included in gross income under subsection
				(a).
										(ii)Increase for
				interestThe balance in the deferred tax account shall be
				increased by the amount of interest determined (on the balance in the account
				at the time the interest accrues), for periods after the 90th day after the
				expatriation date, by using the rates and method applicable under section 6621
				for underpayments of tax for such periods, except that section 6621(a)(2) shall
				be applied by substituting 5 percentage points for 3
				percentage points in subparagraph (B) thereof.
										(iii)Decrease for
				taxes previously paidThe balance in the tax deferred account
				shall be reduced—
											(I)by the amount of
				taxes imposed by subparagraph (A) on any distribution to the person holding the
				trust interest, and
											(II)in the case of a
				person holding a nonvested interest, to the extent provided in regulations, by
				the amount of taxes imposed by subparagraph (A) on distributions from the trust
				with respect to nonvested interests not held by such person.
											(D)Allocable
				expatriation gainFor purposes of this paragraph, the allocable
				expatriation gain with respect to any beneficiary’s interest in a trust is the
				amount of gain which would be allocable to such beneficiary’s vested and
				nonvested interests in the trust if the beneficiary held directly all assets
				allocable to such interests.
									(E)Tax deducted
				and withheld
										(i)In
				generalThe tax imposed by subparagraph (A)(ii) shall be deducted
				and withheld by the trustees from the distribution to which it relates.
										(ii)Exception
				where failure to waive treaty rightsIf an amount may not be
				deducted and withheld under clause (i) by reason of the distributee failing to
				waive any treaty right with respect to such distribution—
											(I)the tax imposed
				by subparagraph (A)(ii) shall be imposed on the trust and each trustee shall be
				personally liable for the amount of such tax, and
											(II)any other
				beneficiary of the trust shall be entitled to recover from the distributee the
				amount of such tax imposed on the other beneficiary.
											(F)DispositionIf
				a trust ceases to be a qualified trust at any time, a covered expatriate
				disposes of an interest in a qualified trust, or a covered expatriate holding
				an interest in a qualified trust dies, then, in lieu of the tax imposed by
				subparagraph (A)(ii), there is hereby imposed a tax equal to the lesser
				of—
										(i)the tax
				determined under paragraph (1) as if the day before the expatriation date were
				the date of such cessation, disposition, or death, whichever is applicable,
				or
										(ii)the balance in
				the tax deferred account immediately before such date.
										Such
				tax shall be imposed on the trust and each trustee shall be personally liable
				for the amount of such tax and any other beneficiary of the trust shall be
				entitled to recover from the covered expatriate or the estate the amount of
				such tax imposed on the other beneficiary.(G)Definitions and
				special rulesFor purposes of this paragraph—
										(i)Qualified
				trustThe term qualified trust means a trust which
				is described in section 7701(a)(30)(E).
										(ii)Vested
				interestThe term vested interest means any interest
				which, as of the day before the expatriation date, is vested in the
				beneficiary.
										(iii)Nonvested
				interestThe term nonvested interest means, with
				respect to any beneficiary, any interest in a trust which is not a vested
				interest. Such interest shall be determined by assuming the maximum exercise of
				discretion in favor of the beneficiary and the occurrence of all contingencies
				in favor of the beneficiary.
										(iv)AdjustmentsThe
				Secretary may provide for such adjustments to the bases of assets in a trust or
				a deferred tax account, and the timing of such adjustments, in order to ensure
				that gain is taxed only once.
										(v)Coordination
				with retirement plan rulesThis subsection shall not apply to an
				interest in a trust which is part of a retirement plan to which subsection
				(d)(2) applies.
										(3)Determination
				of beneficiaries’ interest in trust
									(A)Determinations
				under paragraph (1)For purposes
				of paragraph (1), a beneficiary’s interest in a trust shall be based upon all
				relevant facts and circumstances, including the terms of the trust instrument
				and any letter of wishes or similar document, historical patterns of trust
				distributions, and the existence of and functions performed by a trust
				protector or any similar adviser.
									(B)Other
				determinationsFor purposes of this section—
										(i)Constructive
				ownershipIf a beneficiary of a trust is a corporation,
				partnership, trust, or estate, the shareholders, partners, or beneficiaries
				shall be deemed to be the trust beneficiaries for purposes of this
				section.
										(ii)Taxpayer
				return positionA taxpayer shall clearly indicate on its income
				tax return—
											(I)the methodology
				used to determine that taxpayer’s trust interest under this section, and
											(II)if the taxpayer
				knows (or has reason to know) that any other beneficiary of such trust is using
				a different methodology to determine such beneficiary’s trust interest under
				this section.
											(g)Termination of
				Deferrals, etcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
								(1)any period during
				which recognition of income or gain is deferred shall terminate on the day
				before the expatriation date, and
								(2)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
								(h)Imposition of
				Tentative Tax
								(1)In
				generalIf an individual is required to include any amount in
				gross income under subsection (a) for any taxable year, there is hereby
				imposed, immediately before the expatriation date, a tax in an amount equal to
				the amount of tax which would be imposed if the taxable year were a short
				taxable year ending on the expatriation date.
								(2)Due
				dateThe due date for any tax imposed by paragraph (1) shall be
				the 90th day after the expatriation date.
								(3)Treatment of
				taxAny tax paid under paragraph (1) shall be treated as a
				payment of the tax imposed by this chapter for the taxable year to which
				subsection (a) applies.
								(4)Deferral of
				taxThe provisions of subsection (b) shall apply to the tax
				imposed by this subsection to the extent attributable to gain includible in
				gross income by reason of this section.
								(i)Special Liens
				for Deferred Tax Amounts
								(1)Imposition of
				lien
									(A)In
				generalIf a covered expatriate makes an election under
				subsection (a)(4) or (b) which results in the deferral of any tax imposed by
				reason of subsection (a), the deferred amount (including any interest,
				additional amount, addition to tax, assessable penalty, and costs attributable
				to the deferred amount) shall be a lien in favor of the United States on all
				property of the expatriate located in the United States (without regard to
				whether this section applies to the property).
									(B)Deferred
				amountFor purposes of this subsection, the deferred amount is
				the amount of the increase in the covered expatriate’s income tax which, but
				for the election under subsection (a)(4) or (b), would have occurred by reason
				of this section for the taxable year including the expatriation date.
									(2)Period of
				lienThe lien imposed by this subsection shall arise on the
				expatriation date and continue until—
									(A)the liability for
				tax by reason of this section is satisfied or has become unenforceable by
				reason of lapse of time, or
									(B)it is established
				to the satisfaction of the Secretary that no further tax liability may arise by
				reason of this section.
									(3)Certain rules
				applyThe rules set forth in paragraphs (1), (3), and (4) of
				section 6324A(d) shall apply with respect to the lien imposed by this
				subsection as if it were a lien imposed by section 6324A.
								(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
							.
				(b)Inclusion in
			 Income of Gifts and Bequests Received by United States Citizens and Residents
			 From ExpatriatesSection 102 (relating to gifts, etc. not
			 included in gross income) is amended by adding at the end the following new
			 subsection:
					
						(d)Gifts and
				Inheritances From Covered Expatriates
							(1)Treatment of
				gifts and inheritances
								(A)In
				generalSubsection (a) shall not exclude from gross income the
				value of any property acquired by gift, bequest, devise, or inheritance from a
				covered expatriate after the expatriation date.
								(B)Determination
				of basisNotwithstanding sections 1015 or 1022, the basis of any
				property described in subparagraph (A) in the hands of the donee or the person
				acquiring such property from the decedent shall be equal to the fair market
				value of the property at the time of the gift, bequest, devise, or
				inheritance.
								(2)Exceptions for
				transfers otherwise subject to estate or gift taxParagraph (1)
				shall not apply to any property if either—
								(A)the gift,
				bequest, devise, or inheritance is—
									(i)shown on a timely
				filed return of tax imposed by chapter 12 as a taxable gift by the covered
				expatriate, or
									(ii)included in the
				gross estate of the covered expatriate for purposes of chapter 11 and shown on
				a timely filed return of tax imposed by chapter 11 of the estate of the covered
				expatriate, or
									(B)no such return
				was timely filed but no such return would have been required to be filed even
				if the covered expatriate were a citizen or long-term resident of the United
				States.
								(3)DefinitionsFor
				purposes of this subsection, any term used in this subsection which is also
				used in section 877A shall have the same meaning as when used in section
				877A.
							.
				(c)Definition of
			 Termination of United States CitizenshipSection 7701(a) is
			 amended by adding at the end the following new paragraph:
					
						(50)Termination of
				united states citizenship
							(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which the individual’s citizenship is treated
				as relinquished under section 877A(e)(3).
							(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
							.
				(d)Ineligibility
			 for Visa or Admission to United States
					(1)In
			 generalSection 212(a)(10)(E) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(10)(E)) is amended to read as follows:
						
							(E)Former citizens
				not in compliance with expatriation revenue provisionsAny alien
				who is a former citizen of the United States who relinquishes United States
				citizenship (within the meaning of section 877A(e)(3) of the Internal Revenue
				Code of 1986) and who is not in compliance with section 877A of such Code
				(relating to expatriation) is
				inadmissible.
							.
					(2)Availability of
			 information
						(A)In
			 generalSection 6103(l) (relating to disclosure of returns and
			 return information for purposes other than tax administration) is amended by
			 adding at the end the following new paragraph:
							
								(21)Disclosure to
				deny visa or admission to certain expatriatesUpon written
				request of the Attorney General or the Attorney General’s delegate, the
				Secretary shall disclose whether an individual is in compliance with section
				877A (and if not in compliance, any items of noncompliance) to officers and
				employees of the Federal agency responsible for administering section
				212(a)(10)(E) of the Immigration and Nationality
				Act solely for the purpose of, and to the extent necessary in,
				administering such section
				212(a)(10)(E).
								.
						(B)SafeguardsSection
			 6103(p)(4) (relating to safeguards) is amended by striking or
			 (20) each place it appears and inserting (20), or
			 (21).
						(3)Effective
			 datesThe amendments made by this subsection shall apply to
			 individuals who relinquish United States citizenship on or after the date of
			 the enactment of this Act.
					(e)Conforming
			 Amendments
					(1)Section 877 is
			 amended by adding at the end the following new subsection:
						
							(h)ApplicationThis
				section shall not apply to an expatriate (as defined in section 877A(e)) whose
				expatriation date (as so defined) occurs on or after the date of the enactment
				of this
				subsection.
							.
					(2)Section 2107 is
			 amended by adding at the end the following new subsection:
						
							(f)ApplicationThis
				section shall not apply to any expatriate subject to section
				877A.
							.
					(3)Section
			 2501(a)(3) is amended by adding at the end the following new
			 subparagraph:
						
							(C)ApplicationThis
				paragraph shall not apply to any expatriate subject to section
				877A.
							.
					(4)Section 6039G(a)
			 is amended by inserting or 877A after section
			 877(b).
					(5)The second
			 sentence of section 6039G(d) is amended by inserting or who relinquishes
			 United States citizenship (within the meaning of section 877A(e)(3))
			 after section 877(a)).
					(f)Clerical
			 AmendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
					
						
							Sec. 877A. Tax responsibilities of
				expatriation.
						
						.
				(g)Effective
			 Date
					(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (within the meaning of section
			 877A(e) of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) occurs on or after the date of the enactment
			 of this Act.
					(2)Gifts and
			 bequestsSection 102(d) of the Internal Revenue Code of 1986 (as
			 added by subsection (b)) shall apply to gifts and bequests received on or after
			 the date of the enactment of this Act, from an individual or the estate of an
			 individual whose expatriation date (as so defined) occurs after such
			 date.
					(3)Due date for
			 tentative taxThe due date under section 877A(h)(2) of the
			 Internal Revenue Code of 1986, as added by this section, shall in no event
			 occur before the 90th day after the date of the enactment of this Act.
					206.Limitation on
			 annual amounts which may be deferred under nonqualified deferred compensation
			 arrangements
				(a)In
			 generalSection 409A(a) of the Internal Revenue Code of 1986
			 (relating to inclusion of gross income under nonqualified deferred compensation
			 plans) is amended—
					(1)by striking
			 and (4) in subclause (I) of paragraph (1)(A)(i) and inserting
			 (4), and (5), and
					(2)by adding at the
			 end the following new paragraph:
						
							(5)Annual
				limitation on aggregate deferred amounts
								(A)LimitationThe
				requirements of this paragraph are met if the plan provides that the aggregate
				amount of compensation which is deferred for any taxable year with respect to a
				participant under the plan may not exceed the applicable dollar amount for the
				taxable year.
								(B)Inclusion of
				future earningsIf an amount is includible under paragraph (1) in
				the gross income of a participant for any taxable year by reason of any failure
				to meet the requirements of this paragraph, any income (whether actual or
				notional) for any subsequent taxable year shall be included in gross income
				under paragraph (1)(A) in such subsequent taxable year to the extent such
				income—
									(i)is attributable
				to compensation (or income attributable to such compensation) required to be
				included in gross income by reason of such failure (including by reason of this
				subparagraph), and
									(ii)is not subject
				to a substantial risk of forfeiture and has not been previously included in
				gross income.
									(C)Aggregation
				ruleFor purposes of this paragraph, all nonqualified deferred
				compensation plans maintained by all employers treated as a single employer
				under subsection (d)(6) shall be treated as 1 plan.
								(D)Applicable
				dollar amountFor purposes of this paragraph—
									(i)In
				generalThe term applicable dollar amount means,
				with respect to any participant, the lesser of—
										(I)the average
				annual compensation which was payable during the base period to the participant
				by the employer maintaining the nonqualified deferred compensation plan (or any
				predecessor of the employer) and which was includible in the participant's
				gross income for taxable years in the base period, or
										(II)$1,000,000.
										(ii)Base
				period
										(I)In
				generalThe term base period means, with respect to
				any computation year, the 5-taxable year period ending with the taxable year
				preceding the computation year.
										(II)Elections made
				before computation yearIf, before the beginning of the
				computation year, an election described in paragraph (4)(B) is made by the
				participant to have compensation for services performed in the computation year
				deferred under a nonqualified deferred compensation plan, the base period shall
				be the 5-taxable year period ending with the taxable year preceding the taxable
				year in which the election is made.
										(III)Computation
				yearFor purposes of this clause, the term computation
				year means any taxable year of the participant for which the limitation
				under subparagraph (A) is being determined.
										(IV)Special rule
				for employees of less than 5 yearsIf a participant did not
				perform services for the employer maintaining the nonqualified deferred
				compensation plan (or any predecessor of the employer) during the entire
				5-taxable year period referred to in subparagraph (A) or (B), only the portion
				of such period during which the participant performed such services shall be
				taken into
				account.
										.
					(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2006, except that—
						(A)the amendments
			 shall only apply to amounts deferred after December 31, 2006 (and to earnings
			 on such amounts), and
						(B)taxable years
			 beginning on or before December 31, 2006, shall be taken into account in
			 determining the average annual compensation of a participant during any base
			 period for purposes of section 409A(a)(5)(D) of the Internal Revenue Code of
			 1986 (as added by such amendments).
						(2)Guidance
			 relating to certain existing arrangementsNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall issue guidance providing a limited period during which a nonqualified
			 deferred compensation plan adopted before December 31, 2006, may, without
			 violating the requirements of section 409A(a) of such Code, be amended—
						(A)to provide that a
			 participant may, no later than December 31, 2007, cancel or modify an
			 outstanding deferral election with regard to all or a portion of amounts
			 deferred after December 31, 2006, to the extent necessary for the plan to meet
			 the requirements of section 409A(a)(5) of such Code (as added by the amendments
			 made by this section), but only if amounts subject to the cancellation or
			 modification are, to the extent not previously included in gross income,
			 includible in income of the participant when no longer subject to substantial
			 risk of forfeiture, and
						(B)to conform to the
			 requirements of section 409A(a)(5) of such Code (as added by the amendments
			 made by this section) with regard to amounts deferred after December 31,
			 2006.
						207.Increase in
			 criminal monetary penalty limitation for the underpayment or overpayment of tax
			 due to fraud
				(a)In
			 GeneralSection 7206 (relating to fraud and false statements) is
			 amended—
					(1)by striking
			 Any person who— and inserting (a)
			 In
			 General.—, and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Increase in
				Monetary Limitation for Underpayment or Overpayment of Tax Due to
				FraudIf any portion of any underpayment (as defined in section
				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be
				shown on a return is attributable to fraudulent action described in subsection
				(a), the applicable dollar amount under subsection (a) shall in no event be
				less than an amount equal to such portion. A rule similar to the rule under
				section 6663(b) shall apply for purposes of determining the portion so
				attributable.
							.
					(b)Increase in
			 Penalties
					(1)Attempt to
			 evade or defeat taxSection 7201 is amended—
						(A)by striking
			 $100,000 and inserting $500,000,
						(B)by striking
			 $500,000 and inserting $1,000,000, and
						(C)by striking
			 5 years and inserting 10 years.
						(2)Willful failure
			 to file return, supply information, or pay taxSection 7203 is
			 amended—
						(A)in the first
			 sentence—
							(i)by
			 striking Any person and inserting the following:
								
									(a)In
				GeneralAny person
									,
				and
							(ii)by
			 striking $25,000 and inserting $50,000,
							(B)in the third
			 sentence, by striking section and inserting
			 subsection, and
						(C)by adding at the
			 end the following new subsection:
							
								(b)Aggravated
				Failure To File
									(1)In
				generalIn the case of any failure described in paragraph (2),
				the first sentence of subsection (a) shall be applied by substituting—
										(A)felony
				for misdemeanor,
										(B)$500,000
				($1,000,000 for $25,000 ($100,000, and
										(C)10
				years for 1
				year.
										.
				
							
								(2)Failure
				describedA failure described in this paragraph is a failure to
				make a return described in subsection (a) for a period of 3 or more consecutive
				taxable years if the aggregate tax liability for such period is not less than
				$100,000.
								.
						(3)Fraud and false
			 statementsSection 7206(a) (as redesignated by subsection (a)) is
			 amended—
						(A)by striking
			 $100,000 and inserting $500,000,
						(B)by striking
			 $500,000 and inserting $1,000,000, and
						(C)by striking
			 3 years and inserting 5 years.
						(c)Effective
			 DateThe amendments made by this section shall apply to actions,
			 and failures to act, occurring after the date of the enactment of this
			 Act.
				208.Doubling of
			 certain penalties, fines, and interest on underpayments related to certain
			 offshore financial arrangements
				(a)Determination
			 of Penalty
					(1)In
			 generalNotwithstanding any other provision of law, in the case
			 of an applicable taxpayer—
						(A)the determination
			 as to whether any interest or applicable penalty is to be imposed with respect
			 to any arrangement described in paragraph (2), or to any underpayment of
			 Federal income tax attributable to items arising in connection with any such
			 arrangement, shall be made without regard to the rules of subsections (b), (c),
			 and (d) of section 6664 of the Internal Revenue Code of 1986, and
						(B)if any such
			 interest or applicable penalty is imposed, the amount of such interest or
			 penalty shall be equal to twice that determined without regard to this
			 section.
						(2)Applicable
			 taxpayerFor purposes of this subsection—
						(A)In
			 generalThe term applicable taxpayer means a
			 taxpayer which—
							(i)has
			 underreported its United States income tax liability with respect to any item
			 which directly or indirectly involves—
								(I)any financial
			 arrangement which in any manner relies on the use of offshore payment
			 mechanisms (including credit, debit, or charge cards) issued by banks or other
			 entities in foreign jurisdictions, or
								(II)any offshore
			 financial arrangement (including any arrangement with foreign banks, financial
			 institutions, corporations, partnerships, trusts, or other entities),
			 and
								(ii)has neither
			 signed a closing agreement pursuant to the Voluntary Offshore Compliance
			 Initiative established by the Department of the Treasury under Revenue
			 Procedure 2003–11 nor voluntarily disclosed its participation in such
			 arrangement by notifying the Internal Revenue Service of such arrangement prior
			 to the issue being raised by the Internal Revenue Service during an
			 examination.
							(B)Authority to
			 waiveThe Secretary of the Treasury or the Secretary’s delegate
			 may waive the application of paragraph (1) to any taxpayer if the Secretary or
			 the Secretary’s delegate determines that the use of such offshore payment
			 mechanisms is incidental to the transaction and, in addition, in the case of a
			 trade or business, such use is conducted in the ordinary course of the type of
			 trade or business of the taxpayer.
						(C)Issues
			 raisedFor purposes of subparagraph (A)(ii), an item shall be
			 treated as an issue raised during an examination if the individual examining
			 the return—
							(i)communicates to
			 the taxpayer knowledge about the specific item, or
							(ii)has made a
			 request to the taxpayer for information and the taxpayer could not make a
			 complete response to that request without giving the examiner knowledge of the
			 specific item.
							(b)Applicable
			 PenaltyFor purposes of this section, the term applicable
			 penalty means any penalty, addition to tax, or fine imposed under
			 chapter 68 of the Internal Revenue Code of 1986.
				(c)Effective
			 DateThe provisions of this section shall apply to interest,
			 penalties, additions to tax, and fines with respect to any taxable year if, as
			 of the date of the enactment of this Act, the assessment of any tax, penalty,
			 or interest with respect to such taxable year is not prevented by the operation
			 of any law or rule of law.
				209.Increase in
			 penalty for bad checks and money orders
				(a)In
			 GeneralSection 6657 (relating to bad checks) is amended—
					(1)by striking
			 $750 and inserting $1,250, and
					(2)by striking
			 $15 and inserting $25.
					(b)Effective
			 DateThe amendments made by this section apply to checks or money
			 orders received after the date of the enactment of this Act.
				210.Treatment of
			 contingent payment convertible debt instruments
				(a)In
			 GeneralSection 1275(d) (relating to regulation authority) is
			 amended—
					(1)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							,
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Treatment of
				contingent payment convertible debt
								(A)In
				generalIn the case of a debt instrument which—
									(i)is convertible
				into stock of the issuing corporation, into stock or debt of a related party
				(within the meaning of section 267(b) or 707(b)(1)), or into cash or other
				property in an amount equal to the approximate value of such stock or debt,
				and
									(ii)provides for
				contingent payments,
									any
				regulations which require original issue discount to be determined by reference
				to the comparable yield of a noncontingent fixed-rate debt instrument shall be
				applied as if the regulations require that such comparable yield be determined
				by reference to a noncontingent fixed-rate debt instrument which is convertible
				into stock.(B)Special
				ruleFor purposes of subparagraph (A), the comparable yield shall
				be determined without taking into account the yield resulting from the
				conversion of a debt instrument into
				stock.
								.
					(b)Cross
			 ReferenceSection 163(e)(6) (relating to cross references) is
			 amended by adding at the end the following:
					
						For the
				treatment of contingent payment convertible debt, see section
				1275(d)(2).
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to debt
			 instruments issued on or after the date of the enactment of this Act.
				211.Extension of
			 IRS user feesSubsection (c)
			 of section 7528 (relating to Internal Revenue Service user fees) is amended by
			 striking September 30, 2014 and inserting September 30,
			 2016.
			212.Modification
			 of collection due process procedures for employment tax liabilities
				(a)In
			 generalSection 6330(f) (relating to jeopardy and State refund
			 collection) is amended—
					(1)by striking
			 ; or at the end of paragraph (1) and inserting a comma,
					(2)by adding
			 or at the end of paragraph (2), and
					(3)by inserting
			 after paragraph (2) the following new paragraph:
						
							(3)the Secretary has
				served a levy in connection with the collection of taxes under chapter 21, 22,
				23, or
				24,
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued on or after the date that is 120 days after the date of the enactment of
			 this Act.
				213.Modifications
			 to whistleblower reforms
				(a)Modification of
			 tax threshold for awardsSubparagraph (B) of section 7623(b)(5),
			 as added by the Tax Relief and Health Care Act of 2006, is amended by striking
			 $2,000,000 and inserting $20,000.
				(b)Whistleblower
			 Office
					(1)In
			 generalSection 7623 is amended by adding at the end the
			 following new subsections:
						
							(c)Whistleblower
				Office
								(1)In
				generalThere is established in the Internal Revenue Service an
				office to be known as the Whistleblower Office which—
									(A)shall at all
				times operate at the direction of the Commissioner and coordinate and consult
				with other divisions in the Internal Revenue Service as directed by the
				Commissioner,
									(B)shall analyze
				information received from any individual described in subsection (b) and either
				investigate the matter itself or assign it to the appropriate Internal Revenue
				Service office,
									(C)shall monitor any
				action taken with respect to such matter,
									(D)shall inform such
				individual that it has accepted the individual’s information for further
				review,
									(E)may require such
				individual and any legal representative of such individual to not disclose any
				information so provided,
									(F)in its sole
				discretion, may ask for additional assistance from such individual or any legal
				representative of such individual, and
									(G)shall determine
				the amount to be awarded to such individual under subsection (b).
									(2)Funding for
				officeThere is authorized to be appropriated $10,000,000 for
				each fiscal year for the Whistleblower Office. These funds shall be used to
				maintain the Whistleblower Office and also to reimburse other Internal Revenue
				Service offices for related costs, such as costs of investigation and
				collection.
								(3)Request for
				assistance
									(A)In
				generalAny assistance requested under paragraph (1)(F) shall be
				under the direction and control of the Whistleblower Office or the office
				assigned to investigate the matter under subparagraph (A). No individual or
				legal representative whose assistance is so requested may by reason of such
				request represent himself or herself as an employee of the Federal
				Government.
									(B)Funding of
				assistanceFrom the amounts available for expenditure under
				subsection (b), the Whistleblower Office may, with the agreement of the
				individual described in subsection (b), reimburse the costs incurred by any
				legal representative of such individual in providing assistance described in
				subparagraph (A).
									(d)ReportsThe
				Secretary shall each year conduct a study and report to Congress on the use of
				this section, including—
								(1)an analysis of
				the use of this section during the preceding year and the results of such use,
				and
								(2)any legislative
				or administrative recommendations regarding the provisions of this section and
				its
				application.
								.
					(2)Conforming
			 amendmentSection 406 of division A of the Tax Relief and Health
			 Care Act of 2006 is amended by striking subsections (b) and (c).
					(3)Report on
			 implementationNot later than 6 months after the date of the
			 enactment of this Act, the Secretary of the Treasury shall submit to Congress a
			 report on the establishment and operation of the Whistleblower Office under
			 section 7623(c) of the Internal Revenue Code of 1986.
					(c)Publicity of
			 award appealsParagraph (4) of section 7623(b), as added by the
			 Tax Relief and Health Care Act of 2006, is amended to read as follows:
					
						(4)Appeal of award
				determination
							(A)In
				generalAny determination
				regarding an award under paragraph (1), (2), or (3) may, within 30 days of such
				determination, be appealed to the Tax Court (and the Tax Court shall have
				jurisdiction with respect to such matter).
							(B)Publicity of
				appealsNotwithstanding sections 7458 and 7461, the Tax Court
				may, in order to preserve the anonymity, privacy, or confidentiality of any
				person under this subsection, provide by rules adopted under section 7453 that
				portions of filings, hearings, testimony, evidence, and reports in connection
				with proceedings under this subsection may be closed to the public or to
				inspection by the
				public.
							.
				(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to information provided on or after the date of the
			 enactment of this Act.
					(2)Publicity of
			 award appealsThe amendment made by subsection (c) shall take
			 effect as if included in the amendments made by section 406 of the Tax Relief
			 and Health Care Act of 2006.
					214.Modifications
			 of definition of employees covered by denial of deduction for excessive
			 employee remuneration
				(a)In
			 generalParagraph (3) of section 162(m) is amended to read as
			 follows:
					
						(3)Covered
				employeeFor purposes of this subsection, the term covered
				employee means, with respect to any taxpayer for any taxable year, an
				individual who—
							(A)was the chief
				executive officer of the taxpayer, or an individual acting in such a capacity,
				at any time during the taxable year,
							(B)is 1 of the 4
				highest compensated officers of the taxpayer for the taxable year (other than
				the individual described in subparagraph (A)), or
							(C)was a covered
				employee of the taxpayer (or any predecessor) for any preceding taxable year
				beginning after December 31, 2006.
							In the
				case of an individual who was a covered employee for any taxable year beginning
				after December 31, 2006, the term covered employee shall include a
				beneficiary of such employee with respect to any remuneration for services
				performed by such employee as a covered employee (whether or not such services
				are performed during the taxable year in which the remuneration is
				paid)..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				
	
		January 22, 2007
		Read twice and placed on the calendar
	
